DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 10/10/2019. Claims 1-20 are currently pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021, 09/01/2021, 09/09/2021, and 02/01/2022 were filed before the mailing date of the office action on 02/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 9, the claim recites a data processing accelerator comprising components which may be interpreted simply as software per se and does not fall under one of the four statutory categories. Also, the recitation of a DP accelerator as digital signal processor (DSP) or other types of processor does not limit the claim to hardware since processors are not necessarily considered hardware and may refer to software as well.
It is suggested that applicant amend the limitation to “a hardware processor” 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claims 1, 9, 17, 1nd 19. The term watermark-enabled kernel is not clear and indefinite. Applicant did not make it clear how the kernel is made to be watermark enabled. It is therefore suggested that applicant set forth distinctly how the kernel is made to be watermark enabled to overcome the indefiniteness.                                                                                        By virtue of their dependency on claims 1, 9, 17, and 19, the dependent claims 2-8, 10-16, 18, and 20 are equally rejected under 35 U.S. 112b.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20210034788 to Savagaonkar and Northup (hereinafter Savagaonkar) in view of U.S. PGPub. No. 20200380145 to VAN OLDENBORGH and Jean (hereinafter VAN).

Regarding claim 1, Savagaonker discloses a computer implemented method performed by a data processing (DP) accelerator, see Savagaonkar disclosure in ¶0028 “as noted above, processors 112 may include CPUs as well as hardware based processors or accelerators such as TPUs, GPUs, and other PCIe accelerators. (Data accelerator) A TPU is a special-purpose integrated circuit that can be used to perform neural network computations. 
 ¶0028   As shown in the example functional diagram of a TPU 200 in FIG. 2, a TPU may include host interface 202.(host device) 
 an artificial intelligence (AI) model, ¶0028 The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input) that include parameters for a neural network computation”.
 a watermark-enabled kernel, See Savagaonkar disclosure in ¶0030 “The application, utilizing the services exposed by a kernel driver program of the computing device 110, may communicate memory-locations of the generated code buffers as well as data buffers to the TPU. (Kernel). 
and first input data; ¶0028 “The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input)  
executing, within the DP accelerator, the watermark-enabled kernel based on the first input data, see Savagaonkar disclosure about the DP accelerator executing the kernel in ¶0032 “FIG. 4 is an example flow diagram of how the PCIe accelerators may operate in order to process data and/or code (kernel) according to the requirements, needs or requests of the application. 
and ¶0030 “the TPU then executes the DMA-ed instructions, processing the fetched data from the host memory to generate the output”. 
and transmitting the watermark to the host device, see Savagaonkar disclosure in ¶0030 “ 
 Finally, the TPU DMAs the results back into the host memory, where the application picks the results up”. 
	However, Savagaonkar fails to explicitly disclose wherein the watermark-enable kernel, when executed, is configured to extract a watermark from the Al model; 
¶0023 “Instead, we aim at allowing the extraction of the watermark from a neural network (or any other machine learning model) that is operated remotely, and available through a service API”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Savagaonkar by incorporating the extraction of a watermark form an AI as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 2, the combination of Savagaonkar and VAN discloses the method of claim 1. Savagaonkar and VAN further disclose “receiving a signature kernel from the host device; and invoking the signature kernel to digitally sign the watermark”.  
See Savagaonkar disclosing about receiving a signature kernel from the host device in ¶0005 “The method includes retrieving, by one or more PCIe accelerator, encrypted one or both of code or data out of memory of a host computing device; decrypting, by the one or more PCIe accelerator, the encrypted one or both of code or data using a cryptographic engine; processing, by the one or more PCIe accelerators, the unencrypted one or both of code or data using and generate results; encrypting, by the one or more PCIe accelerators, the results; and sending, by the one or more PCIe accelerators, the encrypted results back to the memory of the host computing device for storage”. Applicant describes kernel as “a small piece of code”. 
See VAN disclosing about digitally signing the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” The examiner equates marking a digital watermark to digitally signing the watermark.

Regarding claim 3, the combination of Savagaonkar and VAN discloses the method of claim 1 Savagaonkar further discloses the method of claim 1, wherein the watermark-enabled kernel further comprises a signature kernel, and wherein the watermark-enabled kernel invokes the signature kernel to digitally sign the watermark. 
See Savagaonkar disclosing in ¶0033 “In the example of a TPU-board, the TPU-board may receive encrypted code and/or data, decrypt the received encrypted code and/or data, process the decrypted code and/or data to generate results, encrypt the results, and send the encrypted results back to the host operating system”. Applicant defined Kernel as a small piece of code. The result is the output (watermark). Examiner equates digitally signing the watermark to encrypting the result before sending it back to the host.
 Regarding claim 4, Savagaonkar in view of VAN discloses the method of claim 1. Savagaonkar and VAN further disclose the method of claim 1, further comprising invoking a digital signature routine in a secure unit of the DP accelerator to digitally sign the watermark. See Savagaonkar disclosure about digital signature routine in a secure unit of the DP accelerator in ¶0017 “The features described here provide for secure processing of information on a processing accelerator such as a TPU, a GPU, or other types of PCIe accelerators. This is achieved by providing additional hardware on a circuit board of one or more PCIe accelerator to provide that apparatus with a cryptographic hardware identity and the ability to perform authenticated encryption and decryption at PCIe line rate with minimal additional latency” 
See VAN disclosure about digitally signing (marking) the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model. In this or yet another embodiment, the marking is used for earmarking said trained machine learning model”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Savagaonkar and VAN in claim 1 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
 Regarding claim 5, the combination of Savagaonkar and VAN discloses the method of claim 2. Savagaonkar and VAN further disclose the method of claim 2, wherein the watermark is digitally signed using a key that is retrieved from, or a key that is based upon a key retrieved from, a secure storage of a security unit of the DP accelerator.  
See Savagaonkar disclosing where keys are securely stored in the microcontroller’s registry database in ¶0039 “The microcontroller 550 may include unique keying material securely stored in a registry database. The contents of this database may cryptographically protected using keys maintained in an offline quorum-based Certification Authority (CA). The microcontroller 550 can generate Certificate Signing Requests (CSRs) directed at the microcontroller 550's CA, which can verify the authenticity of the CSRs using the information in the registry database before issuing identity certificates.                                                              In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” The examiner equates marking a digital watermark to digitally signing the watermark.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Savagaonkar and VAN in claim 2 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
.
 Regarding claim 6, Savagaonkar and VAN discloses the method of claim 1. Savagaonkar further discloses the method of claim 1 further comprising exchanging one or more keys between the host device and DP accelerator in ¶0040 (see Savagaonkar disclosing “The microcontroller-based identity system may also enable back-end systems to securely provision secrets and keys to the host 530, host OS, or jobs running on the host”.  
 Regarding claim 7, Savagaonkar and VAN discloses the method of claim 6. Savagaonkar further discloses the method of claim 6, further comprising establishing a secure link between the host device and the DP accelerator using at least one of the one or more keys. See Savagaonkar disclosing in ¶0032 “The one or more PCIe accelerators process the (now unencrypted) code and/or data using and generate results at bock 440. The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450. The encrypted results can then be accessed as needed by the application. (secure link)
 Regarding claim 8, Savagaonkar and VAN discloses the method of claim 6. Savagaonkar and VAN further discloses the method of claim 6, wherein the watermark is digitally signed using one of the one or more keys.  
  See Savagaonkar disclosing about signing using the controller’s key in ¶0040 “To offer tamper-evident logging capabilities, the microcontroller 550 may cryptographically associates the log messages with successive values of a secure monotonic counter maintained by the microcontroller, and signs these associations with the controller's private key”.
See VAN disclosing about marking (signing) a digital watermark of a machine learning model in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Savagaonkar and VAN by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
.
 Regarding claim 9, Savagaonker discloses a data processing (DP) accelerator, 
see Savagaonkar disclosure in ¶0028 “as noted above, processors 112 may include CPUs as well as hardware based processors or accelerators such as TPUs, GPUs, and other PCIe accelerators. (Data accelerator) A TPU is a special-purpose integrated circuit that can be used to perform neural network computations. 
  comprising: receiving, by the DP accelerator, from a host device, ¶0028   As shown in the example functional diagram of a TPU 200 in FIG. 2, a TPU may include host interface 202.(host device) 
 an artificial intelligence (AI) model, ¶0028 The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input) that include parameters for a neural network computation”.
 a watermark-enabled kernel, See Savagaonkar disclosure in ¶0030 “The application, utilizing the services exposed by a kernel driver program of the computing device 110, may communicate memory-locations of the generated code buffers as well as data buffers to the TPU. (Kernel). 
and first input data; ¶0028 “The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input)  
executing, within the DP accelerator, the watermark-enabled kernel based on the first input data, see Savagaonkar disclosure about the DP accelerator executing the kernel in ¶0032 “FIG. 4 is an example flow diagram of how the PCIe accelerators may operate in order to process data and/or code (kernel) according to the requirements, needs or requests of the application. 
  and ¶0030 “the TPU then executes the DMA-ed instructions, processing the fetched data from the host memory to generate the output”. 
and transmitting the watermark to the host device, see Savagaonkar disclosure in ¶0030 “ 
 Finally, the TPU DMAs the results back into the host memory, where the application picks the results up”.  
Savagaonkar fails to explicitly disclose wherein the watermark-enable kernel, when executed, is configured to extract a watermark from the Al model.                                                                             But VAN discloses extracting a watermark from the AI model in ¶0023 “Instead, we aim at allowing the extraction of the watermark from a neural network (or any other machine learning model) that is operated remotely, and available through a service API”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing accelerator of Savagaonkar by incorporating the extraction of a watermark form an AI as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 10, the combination of Savagaonkar and VAN discloses the DP accelerator of claim 9. Savagaonkar and VAN further disclose “the DP accelerator of claim 9, further comprising a security unit, see Savagaonkar disclosing about the security unit in ¶0002 “Enclave technologies may enable software programmers to develop secure applications that are contained inside secure execution environments called enclaves”. 
Configured to: receive a signature kernel from the host device, 
See Savagaonkar disclosing about receiving a signature kernel from the host device in ¶0005 “The method includes retrieving, by one or more PCIe accelerator, encrypted one or both of code (kernel) or data out of memory of a host computing device; decrypting, by the one or more PCIe accelerator, the encrypted one or both of code or data using a cryptographic engine; processing, by the one or more PCIe accelerators, the unencrypted one or both of code or data using and generate results; encrypting, by the one or more PCIe accelerators, the results; and sending, by the one or more PCIe accelerators, the encrypted results back to the memory of the host computing device for storage”. Applicant describes kernel as “a small piece of code”. 
and invoke the signature kernel to digitally sign the watermark, see VAN disclosing about digitally signing the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” The examiner equates marking a digital watermark to digitally signing the watermark.
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DP accelerator of Savagaonkar and VAN in claim 9 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
 Regarding claim 11, the combination of Savagaonkar and VAN discloses the DP accelerator of claim 9. Savagaonkar further discloses the DP accelerator of claim 9, wherein the watermark-enabled kernel further comprises a signature kernel, and wherein the watermark-enabled kernel invokes the signature kernel to digitally sign the watermark. 
See Savagaonkar disclosing in ¶0033 “In the example of a TPU-board, the TPU-board may receive encrypted code and/or data, decrypt the received encrypted code and/or data, process the decrypted code and/or data to generate results, encrypt the results, and send the encrypted results back to the host operating system”. Applicant defined Kernel as a small piece of code. The result is the output (watermark). Examiner equates digitally signing the watermark to encrypting the result before sending it back to the host.
Regarding claim 12, Savagaonkar in view of VAN discloses the DP accelerator of claim 9. Savagaonkar and VAN further disclose the DP accelerator of claim 9, wherein the security unit is to invoke a digital signature routine in a secure unit of the DP accelerator to digitally sign the watermark.  
 See Savagaonkar disclosure about digital signature routine in a secure unit of the DP accelerator in ¶0017 “The features described here provide for secure processing of information on a processing accelerator such as a TPU, a GPU, or other types of PCIe accelerators. This is achieved by providing additional hardware on a circuit board of one or more PCIe accelerator to provide that apparatus with a cryptographic hardware identity and the ability to perform authenticated encryption and decryption at PCIe line rate with minimal additional latency” 
See VAN disclosure about digitally signing (marking) the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model. In this or yet another embodiment, the marking is used for earmarking said trained machine learning model”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DP accelerator of Savagaonkar and VAN in claim 9 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 13, the combination of Savagaonkar and VAN discloses the DP accelerator (cryptographic accelerator) of claim 10.
 wherein the watermark is digitally signed using a key that is retrieved from, or a key that is based upon a key retrieved from, a secure storage of a security unit of the DP accelerator.  
 See Savagaonkar disclosing where keys are securely stored in the microcontroller’s registry database in ¶0039 “The microcontroller 550 may include unique keying material securely stored in a registry database. The contents of this database may cryptographically protected using keys maintained in an offline quorum-based Certification Authority (CA). The microcontroller 550 can generate Certificate Signing Requests (CSRs) directed at the microcontroller 550's CA, which can verify the authenticity of the CSRs using the information in the registry database before issuing identity certificates.                                                              See VAN disclosing about digitally signing (marking) the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” The examiner equates marking a digital watermark to digitally signing the watermark.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Savagaonkar  and VAN in claim 10 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.

 Regarding claim 14, the combination of Savagaonkar and VAN discloses the DP accelerator of claim 9. 
 further discloses the DP accelerator of claim 9, further comprising a channel manager to exchange one or more keys between the host device and DP accelerator. 
See the disclosing of Savagaonkar about the channel manager where communication link is established between the accelerator and the host device in ¶0037 “During operation, the AP 540 may expose a dedicated BDF (Bus/Device/Function) to the host OS. The host OS can use memory mapped input output (MMIO) registers of this BDF to enable a communication path between the enclave 520 and the AP. This communication may be used for enabling session-establishment between the enclave 520 and the AP 540 as well as for session life-time management by the host OS”.  
See also Savagaonkar teaching of exchange of keys between the accelerator and the host in ¶0040 “The microcontroller-based identity system may also enable back-end systems to securely provision secrets and keys to the host 530, host OS, or jobs running on the host”.  
 
Regarding claim 15, the combination of Savagaonkar and VAN discloses the DP accelerator of claim 14.
 Savagaonkar further discloses wherein the channel manager is to establish a secure link between the host device and the DP accelerator using at least one of the one or more keys.  
See Savagaonkar disclosing about establishment of secure link (collaboration) between the host device and the DP accelerator in ¶0035 “FIG. 5 provides a diagram of an example system 500 for providing a secure collaboration between processors and processing accelerators in enclaves. System 500 includes a PCIe accelerator apparatus 502, an enclave 520, and a host 530 including a host OS. In this example, the enclave 520 may represent one or more enclaves such as enclaves 160, 170, 180, or 190, and the host may represent any of computing devices 110, 120, and 130”.
See Savagaonkar disclosing about keys being used by the cryptographic engine in ¶0004 “In addition or alternatively, the PCIe accelerator apparatus further comprises an application processor configured to manage keys used by the cryptographic engine”.  
Regarding claim 16, Savagaonkar and VAN discloses DP accelerator of claim 14. 
Savagaonkar and VAN further discloses the DP accelerator of claim 14, wherein the watermark is digitally signed, see VAN disclosing about marking (signing) a digital watermark of a machine learning model in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” 
using one of the one or more keys.  
  See Savagaonkar disclosing about signing using the controller’s key in ¶0040 “To offer tamper-evident logging capabilities, the microcontroller 550 may cryptographically associates the log messages with successive values of a secure monotonic counter maintained by the microcontroller, and signs these associations with the controller's private key”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DP accelerator of Savagaonkar and VAN in claim 14 by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 17, Savagaonkar, teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, see Savagaonkar diclosing in  “However, in this case, the storage system 140 may store information that can be accessed over the network 150. As with the memory, the storage system can include any non-transitory type capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories”.
cause the processor to perform operations of a data processing (DP) accelerator, the operations comprising: receiving, by the DP accelerator, from a host device, see Savagaonkar disclosure in ¶0028 “As shown in the example functional diagram of a TPU 200 in FIG. 2, a TPU may include host interface 202”.  
 an artificial intelligence (AI) model, ¶0028 The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input) that include parameters for a neural network computation”.
 a watermark-enabled kernel, See Savagaonkar disclosure in ¶0030 “The application, utilizing the services exposed by a kernel driver program of the computing device 110, may communicate memory-locations of the generated code buffers as well as data buffers to the TPU. (Kernel). 
and first input data; ¶0028 “The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input)  
 executing, within the DP accelerator, the watermark-enabled kernel based on the first input data, see Savagaonkar disclosure about the DP accelerator executing the kernel in ¶0032 “FIG. 4 is an example flow diagram of how the PCIe accelerators may operate in order to process data and/or code (kernel) according to the requirements, needs or requests of the application. 
 and ¶0030 “the TPU then executes the DMA-ed instructions, processing the fetched data from the host memory to generate the output”. 
and transmitting the watermark to the host device, see Savagaonkar disclosure in ¶0030 “ 
 Finally, the TPU DMAs the results back into the host memory, where the application picks the results up”.   
	However, Savagaonkar fails to explicitly disclose wherein the watermark-enable kernel, when executed, is configured to extract a watermark from the Al model;  
But VAN discloses wherein the watermark-enable kernel, when executed, is configured to extract a watermark from the Al model in ¶0023 “Instead, we aim at allowing the extraction of the watermark from a neural network (or any other machine learning model) that is operated remotely, and available through a service API”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine readable medium of Savagaonkar by incorporating the extraction of a watermark form an AI as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 18, the combination of Savagaonkar and VAN discloses the machine readable of claim 17. Savagaonkar and VAN further disclose “wherein the operations further comprise: receiving a signature kernel from the host device; and invoking the signature kernel to digitally sign the watermark”.  
See Savagaonkar disclosing about receiving a signature kernel from the host device in ¶0005 “The method includes retrieving, by one or more PCIe accelerator, encrypted one or both of code or data out of memory of a host computing device; decrypting, by the one or more PCIe accelerator, the encrypted one or both of code or data using a cryptographic engine; processing, by the one or more PCIe accelerators, the unencrypted one or both of code or data using and generate results; encrypting, by the one or more PCIe accelerators, the results; and sending, by the one or more PCIe accelerators, the encrypted results back to the memory of the host computing device for storage”. Applicant describes kernel as “a small piece of code”. 
See VAN disclosing about digitally signing (marking) the watermark in ¶0047 “In an embodiment, the marking is used for digital watermarking said trained machine learning model. In this or another embodiment, the marking is used for verifying the creator of said trained machine learning model” The examiner equates marking a digital watermark to digitally signing the watermark.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine readable of Savagaonkar and VAN by incorporating the marking (signing) of a digital watermarking of a trained machine learning model as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
.
Regarding claim 19, Savagaonkar discloses a host device, comprising: 
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, see Savagaonkar disclosing about the host device comprising of a processor and a memory in ¶0012 “For instance, a computing device may include a plurality of processors and memory. The memory may include one or more enclaves that can be used to store data and instructions while at the same time limit the use of such data and instructions by other applications”. 
the operations comprising:
 ¶0028 “As shown in the example functional diagram of a TPU 200 in FIG. 2, a TPU may include host interface 202,
to the DP accelerator, see savagaonkar disclosure in ¶0028 “as noted above, processors 112 may include CPUs as well as hardware based processors or accelerators such as TPUs, GPUs, and other PCIe accelerators, 
an artificial intelligence (Al) model ¶0028 “The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input) that include parameters for a neural network computation”. 
and a watermark-enabled kernel, see Savagaonkar disclosure about the kernel in ¶0030 “The application, utilizing the services exposed by a kernel driver program of the computing device 110, may communicate memory-locations of the generated code buffers as well as data buffers to the TPU. (Kernel), 
transmitting, by the host device, first input data to the DP accelerator as input to the watermark-enabled kernel, ¶0028 “The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions (input)   
and  Atty. Docket No.: 209922.0386.5 (P351)48receiving a watermark extracted from the Al model from the DP accelerator, in ¶0030 “the TPU then executes the DMA-ed instructions, processing the fetched data from the host memory to generate the output. Finally, the TPU DMAs the results back into the host memory, where the application picks the results up”. 
 wherein the DP accelerator is configured to execute the watermark-enabled kernel based on the first input data see Savagaonkar disclosure about the DP accelerator executing the kernel in ¶0032 “FIG. 4 is an example flow diagram of how the PCIe accelerators may operate in order to process data and/or code (kernel) according to the requirements, needs or requests of the application”. 
 	However, Savagaonkar fails to explicitly disclose wherein the DP accelerator is configured to extract the watermark from the Al model. 
But VAN discloses wherein the DP accelerator is configured to extract a watermark from the Al model in ¶0023 “Instead, we aim at allowing the extraction of the watermark from a neural network (or any other machine learning model) that is operated remotely, and available through a service API”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the host device of Savagaonkar by incorporating the extraction of a watermark form an AI as taught by VAN and be motivated in doing so because it helps in protecting the property rights on trained Neural networks. See VAN abstract.
Regarding claim 20, the combination of Savagaonkar and VAN discloses the host device of claim 19.
Savagaonkar further discloses the host device of claim 19, wherein the operations further comprise transmitting,
 by the host device to the DP accelerator, 
a signature kernel that, 
when called by the watermark-enabled kernel, 
digitally signs the watermark before the DP accelerator returns the watermark to the host device in ¶0032 “FIG. 4 is an example flow diagram of how the PCIe accelerators may operate in order to process data and/or code according to the requirements, needs or requests of the application. For instance, at block 410, one or more PCIe accelerators of a PCIe accelerator apparatus negotiate a cryptographic session with an enclave (or primary enclave) through host OS-mediated communication.
 when called by the watermark-enabled kernel, 
digitally signs the watermark before the DP accelerator returns the watermark to the host 
¶0032 “The enclave then use this cryptographic session to encrypt the PCIe accelerator code and/or data and sends this encrypted code and/or data out to the host OS, which, in turn may store the encrypted code and/or date in memory to be accessed by the one or more PCIe accelerators”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure [1] 120100254537.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495             

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495